          Case 3:17-cv-00558-SRU Document 484 Filed 08/04/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    ___________________________________

    IN RE TEVA SECURITIES LITIGATION                                  No. 3:17-cv-558 (SRU)
    ___________________________________


                          CONFERENCE MEMORANDUM AND ORDER

        On August 3, I held a telephonic status conference on the record with Joseph A. Fonti,

Evan A. Kubota, and J. Christopher Rooney, attorneys for the lead plaintiff, Ontario Teachers’

Pension Plan Board, and the named plaintiff, Anchorage Police & Fire Retirement System; and

Jason D. Frank, Emily E. Renshaw, Elizabeth G. Hays, Andrew Schwartz, and Jill M. O’Toole,

attorneys for the defendants, Teva Pharmaceutical Industries, Ltd.; Erez Vigodman; Eyal

Desheh; Sigurdur Olafsson; Deborah Griffin; Kåre Schultz; Michael McClellan; Yitzhak

Peterburg; and Teva Pharmaceutical Finance Netherlands III B.V.1 The above-noted defense

counsel represent the Defendants in all the Teva-related actions 2 except that, in one, 3 Jill

O’Toole alone represents the Defendants. In addition, Andrew Schwartz does not represent the

Defendants in all the Teva-related actions. 4 Matthew L. Mustokoff, Liaison Counsel for the

Direct Action Plaintiffs,5 was also present. Numerous plaintiffs’ counsel in other Teva-related

actions—that I have consolidated into this case—were also present. Those counsel were:




1
  Ms. O’Toole is not counsel for Kåre Schultz.
2
  See Consolidation Order, Doc. No. 341, at 1–2 nn. 2–3; 35; see also Boeing Co. Emp. Ret. Plans Master Trust v.
Teva Pharm. Indus., Ltd., et al., No. 20-cv-588 (transferred to me on May 4, 2020); Fir Tree Value Master Fund, et
al. v. Teva Pharm. Indus., Ltd., et al., No. 20-cv-683 (transferred to me on May 19, 2020).
3
  See OZ ELS Master Fund, Ltd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:17-cv-1314.
4
  See Notice of Appearance, Doc. No. 446.
5
  See Order, Doc. No. 352, at ¶ 17.
       Case 3:17-cv-00558-SRU Document 484 Filed 08/04/20 Page 2 of 5



                     Case                                               Counsel

                                                      Jonathan D. Uslaner
OZ ELS Master Fund, Ltd., et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:17-cv-1314

                                                      Matthew L. Mustokoff (also Liaison Counsel)
Nordea Investment Mgmt. AB v. Teva Pharm.
Indus., Ltd., et al., No. 3:18-cv-1681

Revenue, et al. v. Teva Pharm. Indus., Ltd., et
al., No. 3:18-cv-1721

                                                      Jonathan Park
Pacific Funds Series Trust, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:18-cv-1956

Schwab Capital Trust, et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-192

Stichting PGGM Depositary, et al. v. Teva
Pharm. Indus., Ltd., et al., No. 3:19-cv-1173

Internationale Kapitalanlagegesellschaft mbH
v. Teva Pharm. Indus., Ltd., et al., No. 3:20-
cv-83

                                                      Carol V. Gilden
Public School Teachers Pension and Ret. Sys.
of Chicago v. Teva Pharm. Indus., Ltd., No.           David A. Slossberg
3:19-cv-175

Oregon v. Teva Pharm. Indus., Ltd., et al., No.
3:19-cv-657

                                                      Angel P. Lau
Phoenix Ins. Co., Ltd., et al. v. Teva Pharm.
Indus., Ltd., et al., No. 3:19-cv-449                 William H. Narwold

Harel Pension and Provident Ltd., et al. v.
Teva Pharm. Indus., Ltd., et al., No. 3:19-cv-
656
                                                      Michael J. Wernke
Mivtachim The Workers Social Ins. Fund Ltd.,
et al. v. Teva Pharm. Indus., Ltd., et al., No.
3:19-cv-513

                                                  2
         Case 3:17-cv-00558-SRU Document 484 Filed 08/04/20 Page 3 of 5




 Clal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-543

 Migdal Ins. Co., Ltd., et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-655

 Migdal Mutual Funds, Ltd. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-923

 Psagot Mutual Funds, Ltd., et al. v. Teva
 Pharm. Indus., Ltd., et al., No. 3:19-cv-1167

                                                      Jennifer Randolph
 Highfields Capital I LP, et al. v. Teva Pharm.
 Indus., Ltd., et al., No. 3:19-cv-603                David A. Ball

                                                      Serena P. Hallowell
 Boeing Co. Emp. Ret. Plans Master Trust v.
 Teva Pharm. Indus., Ltd., et al., No. 20-cv-         David A. Slossberg
 588

 Fir Tree Value Master Fund, et al. v. Teva
 Pharm. Indus., Ltd., et al., No. 20-cv-683


       I scheduled this call during our last telephonic status conference on July 16, 2020. See

Conf. Mem. and Order, Doc. No. 472, at 4. The purpose of this call was to address ongoing

discovery disputes. Before the call, the parties submitted simultaneous briefs. See Pls.’

Submission, Doc. No. 479; Defs.’ Notice, Doc. No. 480. Because the parties have interpreted

our past status conferences quite differently, what follows is a summary of the topics of

discussion and my orders:

       (1) NDC-Level pricing, sales, revenue and profit reports (documents)

       By Friday, August 7 at 5:00 p.m., the parties may submit proposed Orders regarding the

production of documents within the Defendants’ possession and control that were created and

kept in the ordinary course of business and that relate to generic drug pricing, sales, revenue, and


                                                  3
         Case 3:17-cv-00558-SRU Document 484 Filed 08/04/20 Page 4 of 5



profit for the period January 1, 2013 through February 28, 2018. This is not intended to

discourage the parties from stipulating to facts based upon Teva’s historical data and/or creating

documents that the parties agree accurately summarize that data.

       (2) Production of Database

       By Monday, August 17 at 5:00 p.m., the Defendants must give notice to the Court

whether they intend to use data from the database to generate documents for use during this

litigation. If the Defendants intend to use such data, by Monday, August 24 at 5:00 p.m., the

parties must submit simultaneous briefs regarding whether I should order the Defendants to

produce the database in full. Those briefs should address also the potential admissibility of

documents created for the purpose of this litigation from the database.

       (3) Privilege Logs

       Before today’s conference, I had ordered the Defendants to produce three privilege logs:

One was due by July 6, 2020 (the “July 6 Log”); the next was due by August 10, 2020 (the

“August 10 Log”); and the last was due by September 8, 2020 (the “September 8 Log”). See

Stipulation, Doc. No. 375, at 2–4; Order, Doc. No. 376. Those deadlines are changed as follows:

       By Monday, August 10 at 11:59 p.m., the Defendants are ordered to produce to the

Plaintiffs the documents in the July 6 Log that the Defendants have apparently identified and

determined that they will downgrade.

       By Monday, August 24 at 11:59 p.m., the Defendants are ordered to produce to the

Plaintiffs a fully revised July 6 Log.

       By Monday, September 1 at 11:59 p.m., the Defendants are ordered to produce to the

Plaintiffs the August 10 Log.




                                                 4
         Case 3:17-cv-00558-SRU Document 484 Filed 08/04/20 Page 5 of 5



       By Monday, September 8 at 11:59 p.m., the Defendants are ordered to produce to the

Plaintiffs the September 8 Log. This deadline remains unchanged.

       Following the production of the August 10 Log and the September 8 Log, the Defendants

will have one week to produce documents that are downgraded as a result of further review.

       (4) Additional Custodians and Search Terms

       I expressed my view, but did not explicitly order, that (1) Brendan O’Grady should be

included as an additional custodian subject to discovery and (2) the parties’ agreed-upon search

terms should be run on all additional custodians. I ordered the parties to meet and confer

regarding this issue.

       (5) Rule 45 Subpoena to Maureen Cavanaugh

       I did not issue any explicit orders regarding this issue. I ordered the parties to meet and

confer. If a dispute remains regarding this issue, we will take it up at our next scheduled

conference.

       (6) Next Conference

       The next telephonic status conference in this matter will take place on Tuesday, August

11 at 2:00 p.m.



       So ordered.

Dated at Bridgeport, Connecticut, this 4th day of August 2020.


                                                             /s/ STEFAN R. UNDERHILL
                                                             Stefan R. Underhill
                                                             United States District Judge




                                                 5
